DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of December 28, 2020, Claims 1 and 4-9 are pending. Claims 1 and 4-9 are amended. 
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cohanfard (US 5167354) in view of Wery (US 5607087).
Regarding Claim 1, Cohanfard discloses a straw attachment system comprising a water bottle (60) having a bottom wall and a perimeter wall extending integrally from said bottom wall, said perimeter wall tapering to an open top opposite said bottom wall, said water bottle being threaded (at 64) extending around said open top. 
Cohanfard also discloses a fluid coupling (12) being fluidly coupled to the water bottle. The fluid coupling has a first end, a second end and an outer wall extending there-between, the fluid coupling being hollow, each of said first end and said second end being open. The outer wall has a tubular shape between said first end and said second end, said outer wall tapering inwardly between said first end and said second end such that said fluid coupling has a funnel shape as shown in the dome portion 14. The outer wall has an inside surface, said inside surface having a threaded portion at 18 
While Cohanfard discloses a straw (22) and a straw bore (20), Cohanfard does not disclose a hose and mouth-operated valve.
Wery discloses a similar attachment for a threaded water bottle (32) comprising a threaded fluid coupling (34) which is threadingly engagable with a threaded lip of the vessel (Col. 7 Lines 41-45). Wery discloses a hose (40) being fluidly coupled to said fluid coupling wherein said hose is configured to receive water from the water bottle. Wery discloses the fluid coupling being positionable in a fed condition having the water bottle being inverted wherein said fluid coupling and said hose is each configured to be gravity fed with respect to the water in the water bottle as shown in Figure 3. Wery also discloses a valve unit (42) being fluidly coupled to said hose, said valve unit being operated by a user’s mouth wherein said valve unit is configured to deliver the water from the water bottle into the user’s mouth when the user operates said valve unit as discussed in Col. 8 Lines 1-12. Cohanfard and Wery are analogous inventions in the art of bottle attached fluid couplers with drinking means. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the straw of Cohanfard with the hose and valve means seen in Wery in order to allow a user to dispense fluid without diverting the attention of the user from their activity. A long hose and valve also does 
Regarding Claim 4, both Cohanfard and Wery disclose an axis extending through said first end and said second end of said fluid coupling is vertically oriented when said fluid coupling is positioned in said fed condition. However, please also note Harris (US D813528). 
Regarding Claim 5, Wery discloses the hose has a primary end and a secondary end, said primary end being fluidly coupled to said second end of said fluid coupling.
Regarding Claim 6, Wery discloses a mouthpiece having a first end, a second end (92) and tunnel (90) extending through said first end and said second end, said first end being fluidly coupled to said secondary end of the hose (40) wherein said mouthpiece is configured to receive the water from the water bottle.
Regarding Claim 7, Wery discloses a valve (42, 54) being positioned in said tunnel, said valve being positionable in a closed condition wherein said valve is configured to inhibit the water from passing through said mouthpiece, said valve being positionable in an open condition wherein said valve is configured to facilitate the water to pass through said mouthpiece.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Cohanfard (US 5607087) in view of Wery (US 5607087) as applied to claim 7 above, and further in view of Bakkedahl (US 5755368).
Regarding Claim 8, Modified Cohanfard discloses the limitations of Claim 7 as discussed above. While Wery discloses a check valve located in the female coupling 
Bakkedahl discloses a similar bottle (16) mounted fluid coupling (19) with a hose (22) and mouthpiece (24) comprising a mouthpiece (116) with a hand-operated valve (118 – Figure 10). Cohanfard, Wery, and Bakkedahl are analogous inventions in the art of fluid containers with drinking means for activities. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mouthpiece of Wery with the mouthpiece and hand-operated valve of Bakkedahl in order to selectively operate when the bite-valve feature would allow liquid to flow into the user’s mouth (Col. 4 Lines 11-23). 
Regarding Claim 9, the limitations of this claim are addressed individually in Claims 1-8 above. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.